10

11

13

14

15

16

17

K

 

base 2:19-cv-07504-RGK-AS Document 29 Filed 08/10/20 Page 1of1 Page ID #:388

Gregory J. Goodheart C260001
GOODHEART LAW OFFICE

22736 Vanowen St., #303 JS-6
West Hills, CA 91307

Fax: (818) 992-4463

Tel: (818) 992-7629

Attorney for Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

VALLEY GREEN, INC.., a California Case No.: 2:19-cv-07504-RGK-AS
Corporation, [PROPOSED] ORDER

Plaintiff,

VS.

THE TRAVELERS INDEMNITY
COMPANY: and DOES 1-25,
INCLUSIVE,

Defendants.

ORDER

The Stipulation is approved. The entire action, including all claims and

counterclaims stated herein against all parties, is hereby dismissed with prejudice.

Dated: August 10,2020

G9 Parnas

Honorable R. Gary Klausner
U:S. District Court

 

 

ORDER

 

 
